Citation Nr: 1234914	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed right ankle disorder as secondary to service-connected Type I diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from January 1994 to February 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.  

In January 2010 and September 2010, the Board remanded the case to the RO for additional development of the record.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

In a January 2009 rating decision, the RO increased the rating for the service-connected diabetes mellitus from 20 to 60 percent and assigned a total rating based on individual unemployability by reason of service-connected disability, effective on July 11, 2008.  

The Veteran had requested a hearing before a Veterans Law Judge to be held at the RO in his June 2008 Substantive Appeal (VA Form 9).  However, he failed to report for a hearing scheduled in October 2009.  The RO rescheduled the hearing for July 2010.  

However, on the day of the hearing, the Veteran cancelled his hearing request.  To the extent that the Veteran has not contacted the RO, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).   

In addition, in May 2012, the Board requested a specialist medical opinion in this case from the Veterans Health Administration (VHA).  See 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002); 38 C.F.R. § 20.901(a) (2011).  The VHA medical opinion, dated in May 2012, has been associated with the claims folder.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated in 2010 and 2011, which are pertinent to the present appeal.  Upon remand, the RO will have the opportunity to review these records prior to readjudicating the appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that he suffered a right ankle injury due to his already service-connected Type I diabetes mellitus.  

The Veteran fractured his right ankle in the early morning hours of February 18, 2007 after being involved in a car accident.  

The Veteran maintains that, while driving his vehicle, he lost consciousness as the result of a hypoglycemic state caused by his service-connected Type I diabetes mellitus.  He indicates that his blood sugar was too low at the time, causing him to lose control of his vehicle.  The vehicle crashed, and the Veteran fractured his right ankle during the incident.  See March 2007 claim; May 2007 and October 2008 Veteran's statements; June 2008 VA Form 9; and June 2009 representative statement. 

However, in Bayfront Medical Center records dated in February 2007, hospital personnel remarked that, at the time of the accident, the Veteran was "not reliable, as {he] ha[d] been drinking."  

In this respect, the Board is cognizant that service connection can only be established when a disability or cause of death was not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(a).  

If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

The motor vehicle accident in question occurred sometime prior to 4:30 a.m. in the early morning hours of February 18, 2007.  This accident occurred along University Parkway in Sarasota, Florida.  See March 2007 VA primary care note.  

In light of the Board's previous September 2010 remand instructions, the RO attempted to secure emergency medical technician (EMT) records from the first responders to the accident, as well an accident report from the police department.  Regardless, neither the Veteran nor his representative responded to VA's request to help secure these records, such that VA did not associate these records with the claims file.  

In a recently obtained May 2012 medical opinion, a VHA medical reviewer opined that he could not come to a conclusion in this case without the EMT and police reports.  It was noted that, if the EMT and police reports were secured, but failed to reveal that alcohol was a cause of the accident, then secondary service connection should be established.  

In the alternative, it was assessed that if the Veteran refused to cooperate in securing EMT and police reports, based on the evidence currently of record, the VHA medical reviewer opined that alcohol was the cause of the accident.  

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, if the Veteran does not cooperate with VA in securing EMT and police reports, the Veteran is advised that the evidence of record is presently not in equipoise and is presently insufficient to grant secondary service connection for a right ankle disorder.  

VA is required to make reasonable efforts to obtain all "relevant" records, including private or local government (law enforcement) records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159(c)(1)(i).  

If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  38 C.F.R. § 3.159(c)(1)(ii).  

Therefore, the RO must once again contact the Veteran and ask that he adequately identify these records, and then complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the EMT and police reports relevant to his claim. 

(The Veteran's representative, Disabled American Veterans (DAV), is asked to assist the Veteran in securing the EMT and police reports that are essential to the disposition of the claim.  For reasons unknown to the Board, there is no indication in the September 2012 Appellant's Brief that the Veteran's representative attempted to contact the Veteran in order to assist the efforts to secure this crucial evidence). 

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO must take all indicated action to contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain (A) emergency medical technician (EMT) records from the first responders to the February 18, 2007 motor vehicle accident; as well as (B) the accident report from the police department.  The accident in question occurred sometime prior to 4:30 a.m. in the early morning hours of February 18, 2007.  

The Veteran should adequately identify the EMT responders and police department in question.  He should be asked to provide the full name of the EMT agency that treated him at the scene, the full name of the police department who wrote the accident report, and any address or telephone information of either.  

THE VETERAN'S REPRESENTATIVE (DAV) SHOULD ASSIST THE VETERAN IN SECURING THIS EVIDENCE.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them.  If no records are available, documentation to that effect is required and should be associated with the file.

2.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing all indicated development, the RO should readjudicate the claim of secondary service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


